f:JLEo
                                           No. 29,no                              2oM ocr
                                                                                     FILED...IN
                                                                                              3   Plf
STATE OF TEXAS                                  §     IN THE DISTRICT GQVtr~~l~Cfy
                                                                       6th COURT OF APPEALS           ~: I~
                                                §                              r CLfR~A.Nonu.
                                                                         TEXARKANA,              TEXAS
vs.                                             §     354TH JUDICIAL DISTRIC'f)
                                                                       12/29/2014 1:57:39     'lfUNr~,.,
                                                                                                    PM
                                                §               .                --r.c. .
                                                                                  'J(}J
                                                                            DEBBIE AUTREY
                                                                                                     -v. rx
MARKEUGENEENGLE                                 §     HUNT COUNTY, TEXAS Clerk     -....:... ·-otPifrr

                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Mark Eugene Engle, Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State ofTexas, in Texarkana from

the judgment of conviction and sentence herein rendered against Mark Eugene Engle.

                                             Respectfully submitted,

                                             Jason A. Duff
                                             2615 Lee St
                                             Greenville, TX 75403
                                             Tel: 903.455.1991
                                             Fax:903.455.1417



                                             By:P~
                                              ~nA.Duff
                                                 State Bar No. 24059696
                                                 jasonaduff@hotmail.com
                                                 Attorney for Mark Eugene Engle


                                CERTIFICATE OF SERVICE

       This is to certify that on October 3, 2014, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hunt County, by hand delivery.




                                                                                                              \
1
                                                                                                                     '